DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 19 recite “the inner space between the clamping teeth being partially filled”. There is insufficient antecedent basis for “the inner space”. It is further unclear if the limitation is referring to inner space between each of the clamping teeth, or only the space between two adjacent clamping teeth. The claims set forth at least two clamping teeth on each of the two branches. The claims 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mas et al. (US 2008/0173693).
Regarding claim 1, Mas et al. discloses a surgical staple (330, FIGs 20-24, paragraphs [0075-0078]) comprising a central folding zone (See FIG 20 below, “proximal bend” as referred to in paragraph [0076]) which is continued by a pair of branches (Paragraph [0076] discloses two legs, FIG 20) on a first plane (The plane containing each leg and the central folding zone), each branch having a pointed fastening end (339a, 339b, paragraph [0076], FIGs 20-22) and an intermediate clamping zone (See FIG 20 below) situated between the central folding zone and the pointed fastening (FIG 20), the staple being deformable so that each branch can be folded in the first plane relative to the central folding zone by causing each pointed fastening end to approach the pointed fastening end of the other branch (FIGs 21-22 show folding in the first plane relative to the central folding zone, such that the pointed fastening 


    PNG
    media_image1.png
    407
    701
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    360
    559
    media_image2.png
    Greyscale


Regarding claim 2, Mas et al. discloses each of the at least two teeth of each of the two branches has an arched shape (FIGs 20-22 show at least some portion of each tooth has an arched shape).  
Regarding claim 5, Mas et al. discloses being deformed by folding along a pivot axis (See FIG 22 below; the point represents the pivot axis wherein the axis extends into and out of the page relative to the viewer) parallel to a transverse plane (A plane taken through a middle of the device at the dashed line in FIG 22 below. The plane extends into and out of the page relative to the viewer and is parallel to the pivot axis).  

    PNG
    media_image3.png
    300
    584
    media_image3.png
    Greyscale

Regarding claim 6, Mas et al. discloses being deformed by folding along a longitudinal pivot axis (See FIG 22 above; the point represents the pivot axis wherein the axis extends into and out of the page relative to the viewer) and each of the at least two teeth of each of the two branches are folded in a plane (Same as the first plane. FIGs 21-22 show the teeth which are attached to arms, fold in a plane along the surface of the page as viewed in FIGs 21-22) perpendicular to a longitudinal plane (A plane extending into and out of the page along the axis shown above in FIG 20 is interpreted as a longitudinal plane. This plane is perpendicular to the folding plane of the teeth).  
Regarding claim 17, Mas et al. discloses each of the at least two clamping surfaces of each of the two branches are perpendicular to the first plane when the staple is folded (FIG 20 shows the clamping surfaces are perpendicular to the first plane. The clamping surfaces run parallel to the median plane, which is perpendicular to the first plane).
Regarding claim 18, Mas et al. discloses each of the at least two clamping surfaces of each of the two branches are flat (FIGs 20-22 show the surfaces are flat).
Regarding claim 19, Mas et al. discloses a surgical staple (330, FIGs 20-24, paragraphs [0075-0078]) comprising a central folding zone (See FIG 20 above, “proximal bend” as referred to in paragraph [0076]) which is continued by a pair of branches (Paragraph [0076] discloses two legs, FIG 20) on a first plane (The plane containing each leg and the central folding zone), each branch having a fastening end (339a, 339b, paragraph [0076], FIGs 20-22) and an intermediate clamping zone (See FIG 20 above) situated between the central folding zone and the fastening (FIG 20), the staple being deformable so that each branch can be folded in the first plane relative to the central folding zone by causing each fastening end to approach the fastening end of the other branch (FIGs 21-22 show folding in the first plane relative to the central folding zone, such that the pointed fastening ends approximate each other, paragraphs [0076-0077]), and the intermediate clamping zone of each of the two branches including at least two clamping teeth (334a, 338a, and 334b, 338b; these elements are interpreted as teeth because they project from the staple and are at least capable of aiding in tissue engagement) having flat edges that form at least two complementary clamping surfaces (See FIG 20 above and the surfaces not visible on the opposing arm) that are parallel to a median plane (See FIG 20 above; the dashed line represents an axis of a median plane. As viewed in FIG 22, the median plane would be extending into and out of the page) when the staple is folded (the clamping surface is parallel to the median plane taken along the axis shown above), the median plane being perpendicular to the first plane (The median plane intersects the first plane forming a 90˚ angle), and the inner space between clamping teeth being partially filed 
Regarding claim 20, Mas et al. discloses each of the at least two clamping surfaces of each of the two branches are perpendicular to the first plane when the staple is folded (FIG 20 shows the clamping surfaces are perpendicular to the first plane. The clamping surfaces run parallel to the median plane, which is perpendicular to the first plane).
Claims 1-5 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cummins (US 2011/0144691).
Regarding claim 1, Cummins discloses a surgical staple (FIGs 11-12) comprising a central folding zone (10 and base points x and y, FIG 11) which is continued by a pair of branches (12 including the remainder of 14 and 16) on a first plane (Plane oriented into and out of the page as viewed in FIG 1 which intersects a length of both branches and at least a portion of the central folding zone), each branch having a pointed fastening end (18, paragraph [0045]) and an intermediate clamping zone (See FIG 11 below) situated between the central folding zone and the pointed fastening (FIG 11), the staple being deformable so that each branch can be folded in the first plane (FIGs 11-12 show the branches fold along the first plane) relative to the central folding zone by causing each pointed fastening end to approach the pointed fastening end of the other branch (FIGs 11-12, paragraph [0044-0045]), the staple being formed by a metal cutout, of constant thickness (This is a product-by-process limitation wherein the final product disclosed is identical to a product wherein the staple is formed by a metal cutout. FIGS 11-12 show the staple is formed of a metal sheet having constant thickness), and the intermediate clamping zone of each of the two branches are cut out such as to form each at least two clamping teeth (30, these elements are interpreted as teeth because they project from the staple and aid in tissue engagement) whose edges form at least two complementary clamping surfaces (See FIG 12 below), parallel to a median plane (A plane oriented up and down as viewed in FIG 12 below, and through the 


    PNG
    media_image4.png
    514
    634
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    469
    711
    media_image5.png
    Greyscale

Regarding claim 2, Cummins discloses each of the at least two teeth of each of the two branches has an arched shape (See FIG 12 above).  
Regarding claim 3, Cummins discloses each of the at least two teeth of each of the two branches has, on a side directed towards the pointed end, a convex arched cutout (See FIG 11 below).

    PNG
    media_image6.png
    423
    656
    media_image6.png
    Greyscale

Regarding claim 4, Cummins discloses each of the at least two teeth of each of the two branches has, on a side directed towards the central zone, a concave arched cutout (See FIG 11 above).  
Regarding claim 5, Cummins discloses being deformed by folding along a pivot axis (See FIG 12 below) parallel to a transverse plane (A plane taken through a middle of the device running up and down such that it intersects both arms or intersects the central folding zone and the pointed fastening ends. Either interpretation of a transverse plane is parallel to the pivot axis).  

    PNG
    media_image7.png
    467
    477
    media_image7.png
    Greyscale

Regarding claim 19, Cummins discloses a surgical staple (FIGs 11-12) comprising a central folding zone (10 and base points x and y, FIG 11) which is continued by a pair of branches (12 including the remainder of 14 and 16) on a first plane (Plane oriented into and out of the page as viewed in FIG 1 which intersects a length of both branches and at least a portion of the central folding zone), each branch having a fastening end (18, paragraph [0045]) and an intermediate clamping zone (See FIG 11 above) situated between the central folding zone and the fastening (FIG 11), the staple being deformable so that each branch can be folded in the first plane (FIGs 11-12 show the branches fold along the first plane) relative to the central folding zone by causing each fastening end to approach the 
Regarding claim 20, Cummins discloses each of the at least two clamping surfaces of each of the two branches are perpendicular to the first plane when the staple is folded (FIG 12 shows the clamping surfaces are perpendicular to the first plane. The clamping surfaces run parallel to the median plane, which is perpendicular to the first plane).
Claims 1, 6-9, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sater (US 2008/0269803).
Regarding claim 1, Sater discloses a surgical staple (20, FIGs 2-4) comprising a central folding zone (See FIG 3 below) which is continued by a pair of branches (28a, 28b) on a first plane (The first plane runs into and out of the page as viewed in FIG 3 or up and down as viewed in FIG 4), each branch having a pointed fastening end (35, paragraph [0018]) and an intermediate clamping zone (Portion of arms 28a, 28b between the central folding zone and the pointed fastening arm) situated between the central folding zone and the pointed fastening (FIG 3), the staple being deformable so that each branch can be folded in the first plane (FIGs 3-4 show the branches fold along the first plane) relative to the 


    PNG
    media_image8.png
    641
    555
    media_image8.png
    Greyscale


Regarding claim 6, Sater discloses being deformed by folding along a longitudinal pivot axis (Longitudinal central axis 29, paragraph [0017]) and each of the at least two teeth of each of the two branches are folded in a plane (The teeth are folded in the first plane, which lies along the page in FIG 4) perpendicular to a longitudinal plane (A plane extending into and out of the page along axis 29 as 
Regarding claim 7, Sater discloses the central folding zone has a semi-circular shape (FIG 3 shows a top and bottom portion of the central folding zone has a semi-circular shape) with projecting stops (38, FIG 4, paragraph [0020]) extending perpendicular to each of the branches (The stops have at least some component which extend perpendicular to its respective branch), to limit the angle of approach of the two branches during folding (Because the stops are oriented inward, they would contact one another if the branches were folded too closely together, therefore limiting the angle of approach).  
Regarding claim 8, Sater discloses being deformed by folding along a longitudinal pivot axis (Longitudinal central axis 29, paragraph [0017]) and in the central folding zone has a semi-circular shape (FIG 3 shows a top and bottom portion of the central folding zone has a semi-circular shape) with projecting stops (38, FIG 4, paragraph [0020]) extending perpendicular to each of the branches (The stops have at least some component which extend perpendicular to its respective branch), to limit the angle of approach of the two branches during folding (Because the stops are oriented inward, they would contact one another if the branches were folded too closely together, therefore limiting the angle of approach), the stops being folded in a plane perpendicular to a longitudinal plane (A plane extending into and out of the page along axis 29 as viewed in FIG 4 is interpreted as a longitudinal plane. This plane is perpendicular to a folding plane of the stops which follow the same folding path as the branches/first plane).    
Regarding claim 9, Sater discloses a system (FIGs 6-7) comprising: a surgical staple (20, FIGs 2-4) comprising a central folding zone (See FIG 3 above) which is continued by a pair of branches (28a, 28b) on a first plane (The first plane runs into and out of the page as viewed in FIG 3 or up and down along the page as viewed in FIG 4), each branch having a pointed fastening end (35, paragraph [0018]) and an 
Regarding claim 14, Sater discloses the central folding zone has a semi-circular shape (FIG 3 shows a top and bottom portion of the central folding zone has a semi-circular shape) with projecting stops (38, FIG 4, paragraph [0020]) extending perpendicular to each of the branches (The stops have at least some component which extend perpendicular to its respective branch), to limit the angle of approach of the two branches during folding (Because the stops are oriented inward, they would contact one another if the branches were folded too closely together, therefore limiting the angle of approach).  
Regarding claim 15, Sater discloses each of the at least two clamping surfaces of each of the two branches are perpendicular to the first plane when the staple is folded (The clamping surfaces run into and out of the page as viewed in FIG 4 while the first plane lies along the page in FIG 4. Therefore the surfaces are perpendicular).  
Regarding claim 16, Sater discloses each of the at least two clamping surfaces of each of the two branches are flat (The surfaces formed by the edges of the teeth are flat).
Regarding claim 19, Sater discloses a surgical staple (20, FIGs 2-4) comprising a central folding zone (See FIG 3 above) which is continued by a pair of branches (28a, 28b) on a first plane (The first plane runs into and out of the page as viewed in FIG 3 or up and down as viewed in FIG 4), each branch having a fastening end (35, paragraph [0018]) and an intermediate clamping zone (Portion of arms 28a, 28b between the central folding zone and the pointed fastening arm) situated between the central folding zone and the fastening (FIG 3), the staple being deformable so that each branch can be folded in the first plane (FIGs 3-4 show the branches fold along the first plane) relative to the central folding zone by causing each fastening end to approach the fastening end of the other branch (FIGs 3-4, paragraphs [0017-0018]), and the intermediate clamping zone of each of the two branches including each at least two clamping teeth (36, FIGs 3 and 4, paragraph [0018]) having flat edges that form at least two complementary clamping surfaces (See FIG 3 and 4 above; each pair of teeth form a surface that their points lie in) that are parallel to a median plane (Plane oriented into and out of the page along the axis above in FIG 4) when the staple is folded (FIG 4 shows the folded configuration wherein a plane extending into and out of the page along the axis is parallel to a plane of the clamping surface of the teeth also oriented into and out of the page along the surface line drawn above),the median plane being perpendicular to the first plane (As viewed in FIG 4, the median plane is oriented into and out of the page and the first plane lies along the page. These two planes are perpendicular), and the inner space between clamping teeth being partially filed (The space between each of 36 on either side of each branch 28a and 28b is at least partially filled with material of the respective branches that connects the two teeth). 

Regarding claim 20, Sater discloses each of the at least two clamping surfaces of each of the two branches are perpendicular to the first plane when the staple is folded (FIG 4 shows the clamping surfaces are perpendicular to the first plane. The clamping surfaces run parallel to the median plane, which is perpendicular to the first plane).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss et al. (US 5,470,010) in view of Cummins (US 2011/0144691).
Regarding claim 9, Rothfuss et al. discloses a system comprising a surgical staple (20, FIGs 3-6, col 4 lines 51-54) comprising a central folding zone (Crown 34, FIG 3) which is continued by a pair of branches (FIG 3 shows the two arms of staple 20) on a first plane (Plane that lies along the page as viewed in FIG 3, 4, and 5), each branch having a pointed fastening end (Col 5 lines 30-38 disclose the staple pierces a mesh, therefore the ends are interpreted as pointed fastening ends), the staple being deformable so that each branch can be folded in the first plane relative to the central folding zone by causing each pointed fastening end to approach the pointed fastening end of the other branches (FIGs 
Rothfuss et al. is silent regarding the surgical staple having an intermediate clamping zone situated between the central folding zone and the pointed fastening, the staple being formed by a metal cutout, of constant thickness, and the intermediate clamping zone of each of the two branches are cut 
However, Cummins discloses a surgical staple (FIGs 11-12) comprising a central folding zone (10 and base points x and y, FIG 11) which is continued by a pair of branches (12 including the remainder of 14 and 16) on a first plane (Plane oriented into and out of the page as viewed in FIG 1 which intersects a length of both branches and at least a portion of the central folding zone), each branch having a pointed fastening end (18, paragraph [0045]) and an intermediate clamping zone (See FIG 11 above) situated between the central folding zone and the pointed fastening (FIG 11), the staple being deformable so that each branch can be folded in the first plane (FIGs 11-12 show the branches fold along the first plane) relative to the central folding zone by causing each pointed fastening end to approach the pointed fastening end of the other branch (FIGs 11-12, paragraph [0044-0045]), the staple being formed by a metal cutout, of constant thickness (This is a product-by-process limitation wherein the final product disclosed is identical to a product wherein the staple is formed by a metal cutout. FIGS 11-12 show the staple is formed of a metal sheet having constant thickness), and the intermediate clamping zone of each of the two branches are cut out such as to form each at least two clamping teeth (30, these elements are interpreted as teeth because they project from the staple and aid in tissue engagement) whose edges form at least two complementary clamping surfaces (See FIG 12 above), parallel to a median plane (A plane oriented up and down as viewed in FIG 12 above, and through the axis shown above) when the staple is folded (See FIG 12 above; the clamping surface is parallel to the median plane taken along the axis shown above), the median plane being perpendicular to the first plane (The median plane runs up and down through the staple while the first plane runs forward and backward through the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Rothfuss et al. such that the surgical staple is substituted with that taught by Cummins, for the purpose of utilizing a surgical staple commonly known in the art and performing equally as well at applying a clamping force on a target tissue, with the additional benefit of providing clamping teeth to ensure further engagement at the treatment site. Substitution of one surgical staple for the other would have resulted in the predictable result of allowing the system to function such that the applicator deforms the branches of the staple to affix two articles for a desired procedure. KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Rothfuss et al./Cummins disclose the invention substantially as claimed, as set forth above for claim 9. The device as modified with the staple of Cummins further discloses each of the at least two teeth of each of the two branches has an arched shape (See FIG 12 above).  
Regarding claim 12, Rothfuss et al./Cummins disclose the invention substantially as claimed, as set forth above for claim 9. The device as modified with the staple of Cummins further discloses each of the at least two teeth of each of the two branches has, on a side directed towards the pointed end, a convex arched cutout (See FIG 11 above).
Regarding claim 13, Rothfuss et al./Cummins disclose the invention substantially as claimed, as set forth above for claim 9. The device as modified with the staple of Cummins further discloses each of .  
Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for allowance:  Regarding claim 10, the prior art of record fails to teach or render obvious “an inside of a tube is crenellated in order to enable transmission of rotation of the staple by causing an external sheath to start to rotate” in combination with the remaining limitations of the claims. Sater and Rothfuss/Cummins disclose the limitations of claim 10 but are silent regarding a crenellated tube configured to enable transmission of rotation to the staple by causing an external sheath to start to rotate.
Response to Arguments
The amendments to the claims overcome each claim objection set forth in the previous office action. The amendment to claim 10 rewriting the limitations in independent form including all of the limitations of the base claim result in an allowable claim.
Applicant’s arguments, see pages 10-11, filed 12/07/2021, with respect to the rejection(s) of claims 1 and 19 under 35 USC 102(a)(1) in view of Mas, claims 1 and 19 in view of Cummins and claims 1, 9, and 19 in view of Sater have been fully considered but they are not persuasive. Applicant argues that the newly added limitation ”the inner space between the clamping teeth being partially filled” provides sufficient structure for the dragging of tissue without perforation as discussed. It is the examiner’s position that each of the prior art references still reads on the claims despite the addition of the limitation. Under broadest reasonable interpretation “the inner space between the clamping teeth being partially filled” can be satisfied by any material between two clamping teeth that does not completely fill the space between said teach. Each of the prior art devices satisfies this, as described in the rejection above. Therefore, applicant’s argument is not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771